Exhibit 10.1

Picture 1 [sn20180930ex101a665ba001.jpg]

Professional Services AGREEMENT

This Professional Services Agreement (“Agreement”) is made and entered into
effective as of August 22, 2018 (“Effective Date”) between Sanchez Oil & Gas
Corporation (“Company”) and Christopher D. Heinson (“Consultant”).  Company and
Consultant may hereafter be referred to individually as “Party” or collectively
as “Parties.”

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, Company and Consultant agree as follows:

1.



DEFINITIONS

1.1



In this Agreement the following definitions apply:

“Claims” means any and all claims, losses, damages, demands, causes of action,
judgments, lawsuits, proceedings, fines, penalties, awards, costs, obligations,
and liabilities of every kind and character, under common law, equity, statute,
or otherwise, whether based on tort, contract or statutes and all costs,
expenses, and fees related to investigation, settlement, defense, and
litigation, including court costs, attorney fees, and expert fees, arising out
of, or related to, this Agreement

“Company Group” means (i) the Company, its parent, subsidiary and affiliates;
and (ii) its and their partners, co-owners, co-venturers, joint interest owners,
contractors, and subcontractors of every tier (excluding Consultant and its
agents), and all their parent, subsidiary and affiliated companies, and (iii)
all of their respective directors, officers, employees, representatives, agents,
licensees, invitees, managers, consultants, and assigns.

“Services” shall mean all work or services which are provided by Consultant
pursuant to a Work Order under this Agreement.

“Work Order” means the directions from Company to Consultant, which may be
written or oral, and shall include any change order that changes, adds to or
deletes from the Services.

2.



THE AGREEMENT

2.1 Services.  Company hereby engages Consultant, and Consultant hereby accepts
such engagement, as an independent contractor to provide Services to Company on
the terms and conditions set forth in this Agreement.  Consultant shall furnish,
at its own expense, all labor, equipment, supplies, and other materials required
to perform the Services.  Consultant acknowledges that its employees and agents
have visited the work site and are familiar with all site conditions which may
affect the Services.  Company shall provide Consultant with access to its
premises and equipment to the extent necessary for the performance of the
Services.



1

--------------------------------------------------------------------------------

 

Exhibit 10.1

Picture 1 [sn20180930ex101a665ba001.jpg]

2.2 Work Order.  This Agreement shall govern any Work Order issued
hereunder.  Nothing in this Agreement shall be construed as a promise or
guarantee by Company to issue a Work Order to Consultant.  Similarly, Consultant
shall have no obligation to accept a Work Order from Company.  A Work Order may
be written or oral.  A sample Work Order is attached hereto as Exhibit A.

2.3 Independent Contractor.  The Parties acknowledge and agree that Consultant
is an independent contractor with respect to all Services performed under this
Agreement.  Company shall not control the manner or means by which Consultant
performs the Services.  However, Consultant shall accept any directions issued
by Company pertaining to the goals to be attained and the results to be
achieved.  Consultant shall be solely responsible for the compensation,
benefits, contributions and taxes, if any, of its employees, subcontractors and
agents.  Consultant agrees to defend, indemnify, and hold Company Group harmless
from and against any and all Claims (i) arising from any determination (whether
judicially or administratively) that some relationship, other than that of
independent contractor, exists between Company and Consultant, or (ii) in
connection with hiring, termination, discipline, evaluation and resolution of
complaints and grievances of Consultant’s employees or agents.

2.4 Conduct.  Consultant shall comply with all applicable policies of Company
relating to business and office conduct, health and safety and use of Company’s
facilities, supplies, information technology, equipment, networks, and other
resources.

2.5 Permits.  Consultant shall secure and pay for all permits, certificates and
licenses and give all notices required by law to perform the Services.  Company
shall have the right to inspect and obtain copies of all permits, certificates,
licenses, or approvals issued by any governmental entity or agency to Consultant
which are applicable to the Services.

2.6 Notices.  Consultant will notify Company in writing if (a) Consultant is
served with a notice of violation of any law, regulation, permit or license
which relates to the performance of the Services; (b) proceedings are commenced
which could lead to revocation of permits, licenses or other governmental
authorizations which relate to the performance of such Services; (c) permits,
licenses or other governmental authorizations relating to the performance of
such Services are revoked; (d) litigation is commenced against the Consultant
which could affect the performance of the Services; or (e) Consultant becomes
aware that its equipment or facilities related to the performance of such
Services are not in compliance with applicable laws, regulations, permits or
licenses.

3.



FEES AND EXPENSES

3.1 Compensation.  As full compensation for the Services, Company shall pay
Consultant the fees set forth on the Work Order payable on completion of the
Services to the Company’s satisfaction.  If the Services are provided on a time
and materials basis, the fees payable

2

--------------------------------------------------------------------------------

 

Exhibit 10.1

Picture 1 [sn20180930ex101a665ba001.jpg]

shall be calculated in accordance with Consultant’s rates set forth on Exhibit
B.  Consultant shall not charge Company any mark-up on expenses, including the
cost of any materials.

3.2 Invoices.  Once a month, Consultant shall invoice Company at the following:
By Mail: P.O. Box 61859, Houston, TX 77208.  Each invoice shall include (i) a
detailed statement of all Services performed during the month, (ii) a comparison
of Services scheduled to be performed with those actually performed, (iii) a
list of all subcontractors and major suppliers with the itemized cost of their
services detailed (if applicable) and (iv) Consultant's certification that the
Services for which payment is sought have been completed in accordance with this
Agreement. Furthermore, Contractor shall not, under any circumstances, assign
its invoices to Company to any factoring company nor use its invoices to Company
as collateral for any loan or credit. Contractor assigning or collateralizing
their invoices to a factoring company in violation of this Article 3.2 will be
void and shall also constitute a material breach of this Agreement.

3.3 Payment Terms.  Company agrees to pay undisputed portions of Consultant’s
invoices within thirty (30) days from the date of Company’s receipt of a
satisfactory invoice.  Company may withhold payment on any disputed portions of
an invoice until such dispute is resolved.  Payment by Company of any invoice or
portion thereof shall not waive Company’s right to object thereafter to the
correctness of the invoice or to seek reimbursement for incorrect invoices or
overpayment.  Final payment shall not be due until Consultant has delivered to
Company: (i) an affidavit that the Services have been fully and satisfactorily
performed; and (ii) a complete release of all liens arising out of the Services
or receipts in full covering all labor, materials and equipment for which a lien
could be filed, or a bond satisfactory to Company indemnifying it against any
lien.  No compensation shall be paid to Consultant for Services required to
correct deficiencies attributable to errors or omissions of Consultant. 

3.4 Records / Audits.  Consultant shall maintain files, records, and books of
account to support invoices for the Services.  Company shall have the right to
inspect and audit, at all reasonable times, Consultant's accounts and records
pertaining to the Services for a period not to exceed sixty (60) months after
the date Consultant ceases performing the Services.  In connection with all
agreements with subcontractors, Consultant shall obtain a similar right to
permit Company to inspect and audit the accounts and records of Consultant’s
subcontractors.

3.5 Liens.  Consultant shall keep Company’s property free and clear of all liens
and other encumbrances arising out of the performance of the Services.  If
Consultant should breach this Section, then, in addition to any other rights
which Company may have against Consultant, Company may withhold payment from
Consultant and satisfy such obligations and/or cause the release of such liens
or other encumbrances.  Consultant agrees to submit, upon request by Company,
evidence to verify that all expenses incurred in connection with Consultant’s
performance of the Services have been satisfied.  Consultant shall defend,
indemnify, and hold

3

--------------------------------------------------------------------------------

 

Exhibit 10.1

Picture 1 [sn20180930ex101a665ba001.jpg]

harmless Company Group with respect to any lien or attachment arising out of the
Services, including all costs and reasonable attorney fees.

4.



INTELLECTUAL PROPERTY RIGHTS

4.1 Ownership.  The Company is and shall be, the sole and exclusive owner of all
right, title and interest throughout the world in and to all the results and
proceeds of the Services performed under this Agreement, including but not
limited to any and all inventions, original works of authorship, developments,
concepts, improvements, designs, discoveries, ideas, trademarks or trade
secrets, whether or not patentable or registrable under copyright or other laws,
and any deliverables set out on a Work Order (collectively, the “Work Product”),
including all patents, copyrights, trademarks, trade secrets and other
intellectual property rights (collectively “Intellectual Property Rights”)
therein.  Consultant agrees that the Work Product is hereby deemed a “work made
for hire” as defined in 17 U.S.C. § 101 for the Company.  If, for any reason,
any of the Work Product does not constitute a “work made for hire,” Consultant
hereby irrevocably assigns to Company, in each case without additional
consideration, all right, title and interest throughout the world in and to the
Work Product, including all Intellectual Property Rights therein.

4.2 Moral Rights.  Any assignment of copyrights under this Agreement includes
all rights of paternity, integrity, disclosure and withdrawal and any other
rights that may be known as “moral rights” (collectively, “Moral
Rights”).  Consultant hereby irrevocably waives, to the extent permitted by
applicable law, any and all claims it may now or hereafter have in any
jurisdiction to any Moral Rights with respect to the Work Product.

4.3 Disclosure.  Consultant shall make full and prompt disclosure to Company of
any Work Product, including but not limited to, any inventions or processes, as
such terms are defined in 35 U.S.C. § 100 (the “Patent Act”), made or conceived
by Consultant alone or with others during the term, whether or not such
inventions or processes are patentable or protected as trade secrets and whether
or not such inventions or processes are made or conceived during normal working
hours or on the premises of the Company.  Consultant shall not disclose to any
third party the nature or details of any Work Product without the prior written
consent of Company.

4.4 Instruments.  Upon Company’s request, Consultant shall promptly take such
further actions, including execution and delivery of all appropriate instruments
of conveyance, as may be necessary to assist Company to prosecute, register,
perfect, record or enforce its rights in any Work Product.  In the event Company
is unable, after reasonable effort, to obtain Consultant’s signature on any such
documents, Consultant hereby irrevocably designates and appoints Company as its
agent and attorney-in-fact, to act for and on its behalf solely to execute and
file any such application or other document and do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyrights or other
intellectual property protected related to the Work Product with the same legal
force and effect as if Consultant had executed them.  Consultant agrees that
this power of attorney is coupled with an interest.



4

--------------------------------------------------------------------------------

 

Exhibit 10.1

Picture 1 [sn20180930ex101a665ba001.jpg]

4.5 Use of Work Product.  Consultant has no right or license to use, publish,
reproduce, prepare derivative works based upon, distribute, perform, or display
any Work Product.  Consultant has no right or license to use Company’s
trademarks, service marks, trade names, trade names, logos, symbols or brand
names.  If any inventions, discoveries, developments, innovations or other work
product conceived by the Consultant prior to the term of this Agreement are
utilized by Consultant in performing Services under this Agreement or in any
Work Product, then Consultant hereby grants to Company a perpetual, irrevocable,
fully paid up license to use any such Work Product.  The foregoing license is
non-exclusive and may be assigned by Company without Consultant’s prior written
approval.

4.6 Employees.  Consultant shall require each of its employees and agents to
execute written agreements securing for Company the rights provided for in this
Article prior to such employee or agent providing any Services under this
Agreement.

5.



CONFIDENTIALITY

5.1 Confidential Information.    Consultant acknowledges that, by reason of its
relationship to Company hereunder, it will have access to information that is
treated as confidential and proprietary by the Company, including, without
limitation, the existence and terms of this Agreement, any trade secrets,
technology, information pertaining to business operations and strategies,
pricing, and marketing, marketing, finances, sourcing, personnel or operations
of the Company, its affiliates or their suppliers, or any other confidential
matters whether acquired in the performance of Services under this Agreement or
in any other capacity and which are not readily available to the public or which
are maintained as confidential by Company in each case whether spoken, printed,
electronic or in any other form or medium (collectively, the “Confidential
Information”). Confidential Information may further include communications with
the Company and its counsel that are for purposes of facilitating the rendition
of legal services to the Company and are therefore subject to the
attorney-client and work-product privileges.  Any Confidential Information that
Consultant develops in connection with the Services, including but not limited
to any Work Product, shall be subject to the terms and conditions of this
paragraph.  Consultant agrees to treat all Confidential Information as strictly
confidential, not to disclose Confidential Information or permit it to be
disclosed, in whole or part, to any third party without the prior written
consent of Company in each instance, and not to use any Confidential Information
for any purpose except as required in the performance of the
Services.  Consultant shall notify Company immediately in the event Consultant
becomes aware of any loss or disclosure of any Confidential Information.

5.2 Use of Confidential Information.  Consultant agrees that it shall not use in
any way, for its own account or the account of any third party, any Confidential
Information.  Consultant shall not circumvent this Agreement by exploiting the
Confidential Information for Consultant’s own benefit.  Consultant shall take
every reasonable precaution to protect the confidentiality of such
information.  Upon Consultant’s request, Company shall advise whether or not it
considers

5

--------------------------------------------------------------------------------

 

Exhibit 10.1

Picture 1 [sn20180930ex101a665ba001.jpg]

any particular information or materials to be confidential.  In the event of
termination of this Agreement, there shall be no use or disclosure by Consultant
of any Confidential Information. 

5.3 Remedy.  It is understood and agreed that Company would not have an adequate
remedy at law for the material breach or threatened breach by Consultant of this
Article 5 and that money damages would not be a sufficient remedy for any breach
or threatened breach of the foregoing confidentiality provisions.  Company shall
be entitled to equitable relief, including injunction and specific performance,
as a remedy for any such breach.  Such remedies shall not be deemed to be the
exclusive remedies for a breach of said provisions but shall be in addition to
all other remedies available at law or equity.

5.4 Return of Information.    Consultant shall, at Company’s election, deliver
to Company or destroy all Confidential Information provided to, disclosed to,
used by, or otherwise acquired by Consultant, including all information
developed, derived, or created there from, or portions thereof, and including
all correspondence, memoranda, notes, records, drawings, sketches, plans,
pricing information, product information, graphs, charts, reports, tables,
statistical accumulations, financial information, videotapes and film, computer
programs, computer discs and tapes, all electronic media and printouts of such
media or documents and all copies thereof upon the earlier of the following: (i)
cessation of the need for the information for performance of the Services; or
(ii) Company’s request; or (iii) completion of the Work Order for which it was
provided, disclosed, used or acquired; or (iv) termination, suspension, or
expiration of this Agreement. 

6.



REPRESENTATIONS AND WARRANTIES

6.1



Consultant.  Consultant represents and warrants to Company that:

(a)  it has the right to enter into this Agreement, to grant the rights granted
herein and to perform fully all of its obligations in this Agreement;

(b)  it has the required skill, experience and qualifications to perform the
Services, it shall perform the Services in a professional and workmanlike manner
in accordance with best industry standards for similar services, it shall devote
sufficient resources to ensure that the Services are performed in a timely and
reliable manner, it shall exercise the highest degree of care when performing
hazardous or dangerous activities, and will at all times perform the Services in
a manner to avoid the risk of injury to persons and damage to property;

(c)  it will use personnel, equipment and materials qualified and/or suitable to
perform the Services;



6

--------------------------------------------------------------------------------

 

Exhibit 10.1

Picture 1 [sn20180930ex101a665ba001.jpg]

(d)  it shall perform the Services in compliance with all applicable federal,
state and local laws and regulations and any applicable Company codes of
conduct, health and safety policies, worksite rules, or other applicable
policies and procedures;

(e)  it shall cooperate with Company personnel and shall not engage in any
conduct detrimental to the interests of Company;

(f)  the Company will receive good and valid title to all Work Product, free and
clear of all encumbrances and liens of any kind;

(g)  all Work Product is and shall be Consultant’s original work (except for
material in the public domain or provided by Company) and do not and will not
violate or infringe upon the intellectual property right or any other right
whatsoever of any person, firm, corporation or other entity.

6.2



Company.  Company represents and warrants to Consultant that:

(a)  it has the full right, power and authority to enter into this Agreement and
to perform its obligations hereunder; and

(b)  the execution of this Agreement by its representative whose signature is
set forth at the end hereof has been duly authorized by all necessary corporate
action.

7.



LIABILITY AND INDEMNIFICATION

7.1 Indemnity.  Consultant shall defend, indemnify and hold harmless the Company
Group from and against all Claims arising out of or resulting from:

(a)  bodily injury, death of any person or damage to real or tangible, personal
property resulting from Consultant’s acts or omissions; or

(b)  Consultant’s breach of any representation, warranty, or obligation under
this Agreement; or

(c)  a violation of any statute, regulation, rule, ordinance, order or decree by
Consultant during performance of the Services; or

(d)  claims for infringement of any United States patent, license, trade secret,
copyright, or other intellectual property arising out of the Services.

7.2 Deduction.  Company may satisfy Consultant’s indemnity obligation (in whole
or in part) by way of deduction from any payment due to Consultant.



7

--------------------------------------------------------------------------------

 

Exhibit 10.1

Picture 1 [sn20180930ex101a665ba001.jpg]

7.3 Limitation of liability.    In no event shall Company be liable for any
consequential, special, indirect or incidental damages suffered by Consultant,
including loss of profit, loss of revenue or wages, loss of business, loss of
business opportunity or loss of savings, however caused (including the
negligence of Company, whether such negligence be active, passive, sole, joint
or concurrent) or whether based on any theory of liability, including strict
liability, breach of contract or any action in tort in connection with this
Agreement.

8.



TERM / TERMINATION

8.1 Term.  This Agreement shall remain in full force and effect from the
Effective Date until (i) Consultant’s completion of the Services or (ii)
termination of the Agreement pursuant to this Article.  Termination of this
Agreement shall discharge only those obligations that are executory by either
Party on and after the effective date of termination.  Any right or duty of a
party based on either performance or a breach of this Agreement prior to the
effective date of termination shall survive termination. 

8.2 Company Right to Terminate.  Company may terminate this Agreement at
any time without cause upon written notice of (10) days to Consultant.  In the
event of termination pursuant to this section, Company shall pay Consultant for
all actual expenses and charges outstanding at the time of termination;
provided, however, that no amounts shall be due unless Consultant’s work is
accepted by Company.    

8.3 Consultant Right to Terminate.  Consultant shall have the right to terminate
this Agreement if Company substantially breaches any material obligation of
Company under this Agreement and fails to remedy or cure such breach within
thirty (30) days of Company’s receipt of written notice of such breach from
Consultant.  In the event of termination pursuant to this section, Company shall
pay Consultant for all actual expenses and charges outstanding at the time of
termination; provided, however, that no amounts shall be due unless Consultant’s
work is accepted by Company.

8.4 Obligations upon termination.  Upon termination of this Agreement for any
reason, or at any other time upon Company’s written request, Consultant shall
promptly after such termination:

(a)  deliver to Company all Work Product (whether complete or incomplete) and
all hardware, software, tools, equipment or other materials provided for
Consultant’s use by Company;

(b)  deliver to Company all tangible documents and materials (and any copies)
containing, reflecting, incorporating or based on Confidential Information;



8

--------------------------------------------------------------------------------

 

Exhibit 10.1

Picture 1 [sn20180930ex101a665ba001.jpg]

(c)  permanently erase all Confidential Information from Consultant’s computer
systems; and

(d)  certify in writing to Company that Consultant has complied with the
requirements of this Section.

9.



MISCELLANEOUS

9.1 Entire Agreement.  This Agreement and the separately executed Separation
Agreement and Release, including any Exhibits and Schedules hereto, constitute
the complete and entire agreement between Consultant and Company and supersedes
all previous agreements, either oral or written.  The Parties stipulate that
neither has made any representations except as specifically set forth herein and
each acknowledges they have relied on their own judgment in entering into this
Agreement.

9.2 Survival.  The obligations of the Parties under this Agreement which by
their nature would continue beyond the termination or cancellation of this
Agreement, including by way of illustration and not limitation, those in
Articles 4, 5, 6, 7, and 10.5 shall survive termination or cancellation of this
Agreement.

9.3 Amendment.  No modification or amendment to this Agreement shall be
effective unless it is in writing and signed by an authorized representative of
both Parties. 

9.4 Authority.  Consultant has no authority to represent or bind Company to any
other entity or individual, and Consultant shall not make any agreements or
representations on the Company’s behalf without Company’s prior written
consent.  Consultant shall defend, indemnify, and hold harmless Company Group
for any Claims arising out of Consultant’s unauthorized acts. 

9.5 Governing Law / Waiver of Jury Trial.  This Agreement and any claim or
dispute in connection with this Agreement whether in contract or tort shall be
interpreted in accordance with the laws of the State of Texas, excluding any
conflicts of laws principles that would direct the substantive law of another
jurisdiction to apply. The Parties submit to exclusive jurisdiction in Harris
County, Texas and agree that any action must be brought in such venue.  Each
party acknowledges and agrees that any dispute which may arise under this
Agreement is likely to involve complicated and difficult issues and, therefore,
each such Party irrevocably and unconditionally waives any right it may have to
a trial by jury in respect of any legal action arising out of or relating to
this Agreement.

9.6 Waiver.  No failure or delay on the part of any Party in exercising any
right, power, privilege or remedy hereunder shall operate as a waiver.  No
waiver by any Party of any provision of this Agreement shall be binding upon
that Party unless such waiver is in writing and signed by that Party. 



9

--------------------------------------------------------------------------------

 

Exhibit 10.1

Picture 1 [sn20180930ex101a665ba001.jpg]

9.7 Severability.  If any provision of this Agreement is or becomes invalid or
unenforceable in any jurisdiction for any reason whatsoever, such invalidity or
unenforceability shall not affect the validity, enforceability, or operation of
any other provision of this Agreement.  To the extent required to give effect to
the foregoing, any such invalid or unenforceable provision shall be deemed
severed from this Agreement without affecting in any way the validity or
enforceability of the balance of this Agreement. 

9.8 Assignment and Subcontracting.  This Agreement contemplates unique services
and Consultant shall not assign, delegate, or subcontract the Services hereunder
without Company’s prior written consent.  Any such assignment, delegation or
subcontract in violation of this section shall be deemed null and
void.  Consultant represents and warrants that it has all the requisite power
and authority to execute this Agreement and perform hereunder.  Consultant
agrees that its obligations hereunder are binding on it, its employees, agents
and representatives and any other person or entity acting on behalf of
Consultant.  Neither Consultant nor any other person acting on its behalf may
form any other entity in order to modify or avoid any obligation, covenant or
duty set forth in this Agreement.  In the event Consultant subcontracts the
Services hereunder with Company’s consent, Consultant shall notify each such sub
Consultant of the confidentiality terms of this Agreement and before Consultant
may disclose any confidential information to any such sub Consultant, the sub
Consultant must agree in writing to be bound by the terms contained herein to
the same extent as if it were a party.  Consultant also agrees that any such
subcontract shall not release Consultant from its obligations under this
Agreement and Consultant shall remain liable for the compliance of all its
obligations.  This Agreement shall be binding on the successors of the Parties.

9.9 Counterpart Execution.  This Agreement may be executed in multiple
counterparts each of which shall be deemed an original and all of which taken
together shall constitute one instrument.  The Parties specifically intend that
this Agreement may be executed by facsimile or by the exchange of documents in
electronic format.

9.10 Notices.  Any information or notices required to be given in writing under
this Agreement shall be given personal delivery, by overnight courier service or
by certified mail (return receipt requested, postage prepaid), to the address of
the respective Party set forth below, or to such other address for either Party
as that Party may designate by written notice.  Delivery shall be deemed
effective upon receipt or failure to accept receipt in the case of personal
delivery or delivery by overnight courier and three days following deposit with
the United States mail in the case of delivery by certified mail.

 

 

For the Company:

For the Consultant:

 

 

Sanchez Oil & Gas Corporation

Christopher D. Heinson

1000 Main Street, Suite 3000

4008 Chatham Lane

Houston, TX 77002

Houston, TX 77027



10

--------------------------------------------------------------------------------

 

Exhibit 10.1

Picture 1 [sn20180930ex101a665ba001.jpg]

9.11 Legal Advice.  By signing below, Consultant represents that it has sought
the advice of legal counsel with respect to the contents of this Agreement or
has knowingly waived its right to do so and knowingly accepts the terms and
conditions of this Agreement.

9.12 Vendor Code of Conduct.  Company recognizes that our dealings with
suppliers often take place in cultures with different norms and values.  Certain
standards, however, as set out in Company’s Employee Code of Conduct, are
universally applicable and Company expects everyone with whom it has commercial
dealings to meet such standards.  Company expects its suppliers to have a
natural respect for our ethical standards in the context of their own particular
culture.  The relationships with our suppliers are based on the principle of
fair and honest dealings at all times and in all ways.  Company specifically
expects its suppliers to extend the same principle of fair and honest dealings
to all others with whom they do business, including employees, sub-Consultants
and other third parties.

[SIGNATURE PAGE TO FOLLOW]

IN WITNESS WHEREOF, CONSULTANT AND COMPANY EXECUTE THIS AGREEMENT TO BE
EFFECTIVE AS OF THE EFFECTIVE DATE.

 

 

 

 

Company:

Consultant:

 

 

Sanchez Oil & Gas Corporation

Christopher D. Heinson

 

 

 

 

Signature:

/s/ Gregory B. Kopel

 

Signature:

/s/ Christopher D. Heinson

 

 

 

 

 

Name:

Gregory B. Kopel

Title:

Senior Vice President and General Counsel

 

 



11

--------------------------------------------------------------------------------

 

Exhibit 10.1

Picture 1 [sn20180930ex101a665ba001.jpg]

EXHIBIT A

FORM OF WORK ORDER

This WORK ORDER (“Work Order”) is issued pursuant to the Professional Services
Agreement (“Agreement”) as the Effective Date of the Agreement, by and between
Company and Consultant and shall be performed in accordance with and subject to
the terms and conditions thereof.    

1.Description of Services to be performed:  Assist with litigation involving the
Company and to provide any deposition testimony that may be required of me in
connection with same.

2.Deliverables:  Including but not limited any deposition testimony and other
deliverables as may be agreed to between the parties.

3.Consultant's Compensation:    $450.00 per hour

4.Reimbursable Expenses: Reasonable and customary, with Company’s
pre-authorization.

5.Special Conditions applicable to this Work Order: N/A

 

 

 

 

 

 

Company:

Consultant:

 

 

Sanchez Oil & Gas Corporation

Christopher D. Heinson

 

 

 

 

Signature:

/s/ Gregory B. Kopel

 

Signature:

/s/ Christopher D. Heinson

 

 

 

 

 

Name:

Gregory B. Kopel

Title:

Senior Vice President and General Counsel

 

12

--------------------------------------------------------------------------------